DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest an absorbent article comprising an absorbent core including an upper layer core and a lower layer core where a low basis weight portion is provided in the lower layer core and is located in a widthwise side portion of the core wherein the article further includes a joined part provided inside a distal end of each leak-proof wall and outside the low basis weight portion in the width direction wherein a part of the upper layer core overlaps the side low basis weight portion in the longitudinal direction.
Additionally, an absorbent article including comprising an absorbent core including a low basis weight portion in a widthwise central portion and a joined part provided inside a distal end of each leak-proof wall and outside the low basis weight portion in the width direction where a part of the joined portion and a part of the low basis weight portion overlap in the longitudinal direction and wherein a longitudinal stretching/contracting force per unit width in the width direction of the inner widthwise portion is equal to or larger than a longitudinal stretching/contracting force per unit width 
Further, an absorbent article including comprising an absorbent core including leak proof walls and a joined part provided inside a distal end of each leak proof wall wherein the joined part is disposed outside the absorbent core and a minimum widthwise length from an outer side end of the joined part to the outer elastic member is larger than a minimum widthwise length from the outer side end of the joined part to the inner elastic member. 
Likewise, an absorbent article including comprising an absorbent core including leak proof walls and a joined part provided inside a distal end of each leak proof wall wherein an outer gather section has a smaller longitudinal stretching/contracting force per unit width in the width direction than that of an inner gather section. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781